              Case 1:18-cv-10396-FDS Document 84 Filed 03/25/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS

                                                  )
 MICHAEL P. DAY,                                  )
                                                  )
                           Plaintiff,             )
                                                  )      CIVIL ACTION
                   v.                             )      NO. 18-10396-FDS
                                                  )
 CHARLES GRACY and MARK GRACY,
                                                  )
                           Defendants.            )
                                                  )

                         DECLARATION OF BRANDON L. BIGELOW

         Brandon L. Bigelow hereby declares as follows:

         1.       My name is Brandon L. Bigelow. I represent defendants, Charles and Mark Gracy,

in this matter. I have personal knowledge of the facts set forth herein. I submit this declaration in

support of Defendants’ Opposition to Renewed Motion for Summary Judgment and Attachment

and Memorandum in Support of Motion to Withdraw and Amend Admissions.

         2.       On or about March 16, 2019, counsel for defendants served Charles Gracy’s

Responses to Plaintiff’s First Set of Requests for Admission. A true and correct copy of those

responses is attached as Exhibit A.

         3.       On or about March 16, 2019, counsel for defendants served Mark Gracy’s

Responses to Plaintiff’s First Set of Requests for Admission. A true and correct copy of those

responses is attached as Exhibit B.

         I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information, and belief. This declaration was executed within the United States on

March 25, 2019.

                                              /s/ Brandon L. Bigelow
                                              Brandon L. Bigelow



55806206v.1
              Case 1:18-cv-10396-FDS Document 84 Filed 03/25/19 Page 2 of 2



       CERTIFICATE OF SERVICE

    I hereby certify that this document filed
through the CM/ECF system will be sent
electronically to the registered participants as
identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those
indicated as non-registered participants on
March 25, 2019.

    /s/ Brandon L. Bigelow
    Brandon L. Bigelow




                                                   2
55806206v.1
